                        Case 7:19-cv-09254-PMH Document 42 Filed 03/29/21 Page 1 of 2




Application granted.

The Fourth Revised Civil Case Discovery Plan and
Scheduling Order shall be docketed separately. The
Clerk of the Court is respectfully directed to terminate the
motion sequence pending at Doc. 39.


SO ORDERED.


_______________________
Philip M. Halpern
United States District Judge

Dated: White Plains, New York
       March 29, 2021
Case 7:19-cv-09254-PMH Document 42 Filed 03/29/21 Page 2 of 2
